Case 4:20-cv-00280-JFH-FHM Document 2 Filed in USDC ND/OK on 06/11/20 Page 1 of 35




                             UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OKLAHOMA

                                                    )
                                                    ) Civil Action No. 4:20-cv-00280-GKF-FHM
  (1) RICHARD MERRITTS, derivatively on             )
  behalf of SPIRIT AEROSYSTEMS HOLDINGS,            )
  INC.                                              )
                                                    )
                    Plaintiff,                      )
  v.                                                )
                                                    )
  (1) SPIRIT AEROSYSTEMS HOLDINGS,                  )
      INC.,                                         )
  (2) ROBERT D. JOHNSON,                            )
                                                    )
  (3) CHARLES L. CHADWELL,                          )
  (4) IRENE M. ESTEVES,                             )
  (5) PAUL E. FULCHINO,                             ) JURY TRIAL DEMANDED
  (6) JOSE GARCIA,                                  )
  (7) JOHN GILSON,                                  )
  (8) RICHARD GEPHARDT,                             )
  (9) RONALD T. KADISH,                             )
                                                    )
  (10) JOHN L. PLUEGER,                             )
  (11) LAURA H. WRIGHT and                          )
  (12) STEPHEN ANTHONY CAMBONE,                     )
  (13) THOMAS GENTILE III.

                   Defendants,



                   VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                 Plaintiff (“Plaintiff”), Richard Merritts by and through his undersigned attorneys,

  files this Verified Shareholder Derivative Complaint (“Complaint”) asserting the following

  allegations based upon an investigation of the relevant facts, including a review of United States

  Securities and Exchange Commission (“SEC”) filings by Nominal Defendant Spirit AeroSystems

  Holdings, Inc. (“Spirit” or the “Company”), as well as reports, related litigation, press releases and

  other public statements issued by the Company.

                                    NATURE OF THE ACTION




                                                    1
Case 4:20-cv-00280-JFH-FHM Document 2 Filed in USDC ND/OK on 06/11/20 Page 2 of 35




         1.      This is a shareholder derivative action brought for the benefit of Spirit against

   certain current and former members of its Board of Directors (the “Board”) and executive officers

   seeking to remedy Defendants’ (as defined below) breaches of fiduciary duties and other

   misconduct from October 31, 2019 to the present (the “Relevant Period”) which have caused

   substantial losses and other damages to the Company, as further described in detail herein.

         2.      Spirit is one of the world’s largest independent producers of commercial

   aerostructures. According to its SEC filings, the Company’s main products include fuselages,

   pylons, nacelles and wing products and services for aircraft original equipment manufacturers

   (“OEM”).

         3.      As acknowledged by the Company, its revenues are substantially dependent on The

   Boeing Company (“Boeing”) and it is the Company’s largest and most important customer,

   accounting for approximately 80% of Spirit’s revenues in 2018 and 2019. The majority of these

   revenues are dependent on Boeing’s 737 MAX plans. For the twelve months ended December

   31, 2019, approximately 53% of the Company’s net revenues were generated from sales of

   components to Boeing for the B737 MAX aircraft. Notably, the Company’s SEC filings state that

   the loss of Boeing as a customer would have a material adverse effect on the Company.

         4.       Following the second tragic crash of a 737 MAX plane in March 2019, the 737

   MAX fleet was grounded in the U.S. and internationally following the 2018 and 2019 accidents

   involving two B737 MAX aircraft. On April 5, 2019, Boeing announced that it would reduce its

   production rate of the B737 MAX aircraft from 52 to 42 aircraft per month.

         5.      Throughout the Relevant Period, market concern regarding Spirit’s financial

   stability mounted in light of the continued grounding of the 737 MAX planes. Defendants,

   however, assuaged concern by stating they were “continuing to produce at a rate of 52 aircraft per


                                                  2
Case 4:20-cv-00280-JFH-FHM Document 2 Filed in USDC ND/OK on 06/11/20 Page 3 of 35




   month,” which would purportedly allow them to “burn off the excess inventory” after Boeing

   transitions to a rate of 57 737 MAX planes per month. Further, Defendants stated that they had

   “made good progress” on “actions on cost control and working capital to mitigate the impact,”

   “following the MAX grounding.”

          6.     Additionally, during the Relevant Period, Defendants caused the Company to attest

   to the accuracy of Spirit’s financial reporting and the effectiveness of the Company’s internal

   controls in its filings with the SEC.

          7.     On October 31, 2019, during an earnings call with analysts and investors to discuss

   Spirit’s third quarter Defendant Thomas C. Gentile III (“Gentile”), Spirit’s Chief Executive

   Officer (“CEO”) was questioned directly by analysts regarding the impact on production rates

   should the 737 MAX be grounded for longer than currently expected, specifically referencing

   “excess inventory.” Defendant Gentile stated the Company was “going to be at a rate of 52” MAX

   planes per month “for an extended period of time which will allow [the Company] to get more

   stable and allow [its] supply chain to get healthy.”

          8.     The assurances, however, that 737 MAX production rates were “going to be at a

   rate of 52” per month “for an extend period of time,” were untrue. Because Boeing had continued

   to produce 737 MAX aircraft post-grounding, it had excess unsold planes. Therefore, Defendants

   knew or recklessly disregarded that this inventory buildup was reasonably likely to cause Boeing

   to temporarily halt 737 MAX production, which in turn, would have a significant negative impact

   on the Company’s future financial results.

          9.     Throughout the Relevant Period, Defendants made materially false and/or

   misleading statements by misrepresenting and failing to disclose the adverse facts pertaining to




                                                    3
Case 4:20-cv-00280-JFH-FHM Document 2 Filed in USDC ND/OK on 06/11/20 Page 4 of 35




   the Company’s business, operations, and prospects, which were known to Defendants or

   recklessly disregarded by them.

            10.   Specifically, Defendants made false and/or misleading statements and/or failed to

   disclose that: (i) Boeing was sitting on numerous unsold 737 MAX airplanes, and was therefore

   reasonably likely to suspend production in 2020; (ii) a production halt on the 737 MAX planes

   would have a significant negative impact on the Company’s future financial results; (iii) the

   Company lacked effective internal controls over financial reporting; (iv) the Company did not

   comply with its established accounting principles related to potential contingent liabilities; and

   (v) as a result, Defendants’ statements and SEC filings about Spirit’s business, operations and

   prospects were materially false and misleading and/or lacked a reasonable basis at all relevant

   times.

            11.   The Board had a responsibility and obligation to assure that all press releases and

   filings of SEC reports were truthful and not materially misleading and that proper controls and

   other oversight procedures were in place that would have detected and prevented the false and

   misleading statements put out by the Company to the public that are described herein but failed

   to do so.

            12.   On December 16, 2019, Boeing announced that it was suspending all production of

   737 MAX planes in 2020. Boeing stated that because it had continued production of the 737 MAX

   planes “[t]hroughout the grounding,” that it had “approximately [737 MAX] 400 airplanes in

   storage,” and had halted production to maintain “supply chain health.” The impact of a 737 MAX

   production halt, which historically accounted for 50 percent of Spirit’s revenues, was directly

   contrary to Defendants’ recent positive assurances regarding 737 MAX production levels. This

   production halt, therefore, would have a substantial negative impact on Spirit’s financial outlook



                                                   4
Case 4:20-cv-00280-JFH-FHM Document 2 Filed in USDC ND/OK on 06/11/20 Page 5 of 35




   for 2020. On this news, the price of Spirit stock declined $3.10, or nearly 4 percent on the

   following two trading days, closing at $75.78 on December 18, 2019.

           13.      On January 10, 2020, Defendants caused the Company to issue a press release

   announcing that due to Boeing’s decision to suspend production of the 737 MAX planes, that it

   had terminated “approximately 2,800 employees at its Wichita, Kansas facility.” The press release

   additionally stated that due to Spirit’s excess inventory and Boeing’s hundreds of planes in

   storage, once 737 MAX production resumed “levels [would] be lower than previously expected.”

   On this news, the price of Spirit stock declined $3.09, or over 4 percent, to close at $69.70 on

   January 10, 2020.

           14.      To make matters worse, on January 30, 2020, Defendants caused the Company to

   issue a press release announcing that Spirit had determined it did not comply with its accounting

   procedures regarding its potential contingent liabilities. As a result, Spirit additionally revealed

   that Jose Garcia (“Garcia”), Spirit’s Chief Financial Officer (“CFO”), and John Gilson (“Gilson”),

   Spirit’s Vice President of Finance and Controller, had abruptly resigned. On this news, the

   Company’s shares fell $2.56 per share or approximately 4 percent to close at $65.08 per share on

   January 30, 2020.

           15.      Finally, on February 28, 2020, the Company gave further insight into its previous

   announcement that it may have failed to account for certain potential contingent liabilities.

   Specifically, Spirit announced that it had identified a material weakness1 in its internal controls




  1
    A material weakness is defined as a deficiency, or a combination of deficiencies, in internal control over financial
  reporting such that there is a reasonable possibility that a material misstatement of the Company’s annual or interim
  financial statements will not be prevented or detected on a timely basis.



                                                            5
Case 4:20-cv-00280-JFH-FHM Document 2 Filed in USDC ND/OK on 06/11/20 Page 6 of 35




   over financial reporting, and as a result thereof, the Company “should have recorded an

   incremental contingent liability for the third quarter of 2019 of less than $8 million.”

          16.     Also, on February 28, 2020, Spirit held an earnings call with analysts and investors

   to discuss Spirit’s 2019 financial results. On the call, Defendant Gentile revealed that 737 MAX

   production rates in 2020 would be over 66 percent lower than those in 2019, and would not

   normalize for the next several years. As a result, it was revealed by the Company’s newly-

   appointed CFO that “2020 will be a difficult year” for Spirit. On this news, the price of Spirit

   stock declined $6.19 per share, or 10 percent on February 28, 2020, closing at a price of $52.84

   per share.

          17.     As a result of the Board’s actions, the Company has already suffered, and will

   continue to suffer, substantial financial damage.

          18.      Accordingly, this derivative action must be brought and vigorously prosecuted to

   protect and vindicate the rights of the Company and for restitution to the Company for, among

   other things, the costs and expenses that have, and will be paid, by the Company as a result of

   Defendants’ wrongdoing.

                                   JURISDICTION AND VENUE

          19.     This Court has jurisdiction over this action under 28 U.S.C. §1332(a)(2), as plain-

   tiffs and defendants are citizens of different states and the amount in controversy exceeds $75,000,

   exclusive of interest and costs. This action is not a collusive action designed to confer jurisdiction

   on a court of the United States that it would not otherwise have.

          20.     This Court has jurisdiction over each defendant because each defendant is either a

   corporation that conducts business in, and maintains operations in, this district, or is an individual




                                                    6
Case 4:20-cv-00280-JFH-FHM Document 2 Filed in USDC ND/OK on 06/11/20 Page 7 of 35




   who has sufficient minimum contacts with this district so as to render the exercise of jurisdiction

   by the district courts permissible under traditional notions of fair play and substantial justice.

          21.     Venue is proper in this Court under 28 U.S.C. §1391(a) because: (1) one or more

   Defendants either reside in, or maintain executive offices in, this district; (2) a substantial portion

   of the transactions and wrongs complained of herein, including the Defendants’ primary partici-

   pation in the wrongful acts detailed herein, occurred within this district, and (3) Defendants have

   received substantial compensation in this district by conducting business herein and by engaging

   in numerous activities that have had an effect in this district.

                                             THE PARTIES

                                                 Plaintiff

          22.     Plaintiff is a current shareholder of Spirit and has continuously held Spirit stock at

   all relevant times. Plaintiff is a citizen of the state of Maryland.

                                           Nominal Defendant

          23.     Nominal Defendant Spirit is one of the world’s largest independent producers of

   commercial aerostructures.

          24.     Spirit is incorporated in Delaware and maintains substantial operations and offices

   in Oklahoma, making it a citizen of Oklahoma for jurisdictional purposes.

                                               Defendants

          25.     Defendant Robert D. Johnson (“Johnson”) was elected to the Company’s Board in

   2006 and currently serves as Chairman of the Board. Johnson is a member of the Compensation

   and Corporate Governance and Nominating Committees. Upon information and belief, Johnson

   is a citizen of Kansas.




                                                     7
Case 4:20-cv-00280-JFH-FHM Document 2 Filed in USDC ND/OK on 06/11/20 Page 8 of 35




          26.     Defendant Charles L. Chadwell (“Chadwell”) was elected to the Company’s Board

   in 2008. He is the Chairperson of the Corporate Governance and Nominating Committee and a

   member of the Compensation Committee. Upon information and belief, Chadwell is a citizen of

   Florida.

          27.     Defendant Irene M. Esteves (“Esteves”) was elected to the Company’s Board in

   May 2015. Esteves serves as the Chairperson of the Audit Committee and is a member of the

   Risk Committee. Upon information and belief, Esteves is a citizen of Alabama.

          28.     Defendant Paul E. Fulchino (“Fulchino”) was elected to the Company’s Board in

   2006. Fulchino is the Chairperson of the Compensation Committee and is a member of the

   Corporate Governance and Nominating Committee. Upon information and belief, Fulchino is a

   citizen of Florida.

          29.     Defendant Gentile was appointed President and CEO of Spirit on July 31, 2016.

   From April 2016 to July 2016, Gentile served as the Company’s Executive Vice President and

   Chief Operating Officer. Upon information and belief, Gentile is a citizen of Kansas.

          30.     Defendant Jose Garcia (“Garcia) served as the Company’s Chief Financial Officer

   (“CFO”) from January 9, 2019 until his abrupt resignation on January 29, 2020. Upon information

   and belief, Garcia is a citizen of Kansas.

          31.     Defendant John Gilson (“Gilson”) served as the Company’s Vice President of

   Finance and Controller from January 8, 2018 until his abrupt resignation on January 29, 2020.

   Upon information and belief, Gilson is a citizen of Texas.

          32.     Defendant Richard Gephardt (“Gephardt”) was elected to the Company’s Board in

   2006. Upon information and belief, Gephardt is a citizen of Florida.




                                                  8
Case 4:20-cv-00280-JFH-FHM Document 2 Filed in USDC ND/OK on 06/11/20 Page 9 of 35




          33.     Defendant Ronald T. Kadish (“Kadish”) was elected to the Company’s Board in

   2006. He is the Chairperson of the Risk Committee and is a member of the Corporate Governance

   and Nominating Committee. Upon information and belief, Kadish is a citizen of Virginia.

          34.     Defendant John L. Plueger (“Plueger”) was elected to the Company’s Board in July

   2014. Plueger serves as a member of the Audit and Risk Committees. Upon information and

   belief, Plueger is a citizen of California.

          35.     Defendant Laura H. Wright (“Wright”) was elected to the Company’s Board in

   February 20, 2018. Wright serves as a member of the Audit and Risk Committees. Upon

   information and belief, Wright is a citizen of Texas.

          36.     Defendant Stephen Anthony Cambone (“Cambone”) was elected to the Company’s

   Board in October 2019. Cambone serves as a member of the Audit and Risk Committees. Upon

   information and belief, Cambone is a citizen of Texas.

          37.     Collectively, Defendants Johnson, Garcia, Gilson, Chadwell, Esteves, Fulchino,

   Gentile, Gephardt, Kadish, Plueger, Wright and Cambone shall be referred to herein as

   “Defendants” or the “Individual Defendants.”

                                       DEFENDANTS’ DUTIES

                                    Fiduciary Duties of Defendants

          38.     By reason of their positions as officers, directors, and/or fiduciaries of Spirit and

   because of their ability to control the business and corporate affairs of Spirit, Defendants owed

   Spirit and its shareholders fiduciary obligations of good faith, loyalty, and candor, and were and

   are required to use their utmost ability to control and manage Spirit in a fair, just, honest and

   equitable manner. Defendants were and are required to act in furtherance of the best interests of




                                                    9
Case 4:20-cv-00280-JFH-FHM Document 2 Filed in USDC ND/OK on 06/11/20 Page 10 of 35




    Spirit and its shareholders so as to benefit all shareholders equally and not in furtherance of their

    personal interest or benefit. Each director and officer of the Company owes to Spirit and its

    shareholders the fiduciary duty to exercise good faith and diligence in the administration of the

    affairs of the Company and in the use and preservation of its property and assets, and the highest

    obligations of fair dealing.

           39.     Defendants, because of their positions of control and authority as directors and/or

    officers of Spirit, were able to and did, directly and/or indirectly, exercise control over the

    wrongful acts complained of herein. Because of their advisory, executive, managerial, and

    directorial positions with Spirit, each of the Defendants had knowledge of material non-public

    information regarding the Company and each was directly involved in the operations of the

    Company at the highest levels.

           40.     To discharge their duties, the officers and directors of Spirit were required to

    exercise reasonable and prudent supervision over the management, policies, practices and controls

    of the Company. By virtue of such duties, the officers and directors of Spirit were required to,

    among other things:

                   a. Exercise good faith to ensure that the affairs of the Company were conducted
                      in an efficient, business-like manner so as to make it possible to provide the
                      highest quality performance of their business;

                   b. Exercise good faith to ensure that the Company was operated in a diligent,
                      honest and prudent manner and complied with all applicable federal and state
                      laws, rules, regulations and requirements, and all contractual obligations,
                      including acting only within the scope of its legal authority; and

                   c. When put on notice of problems with the Company's business practices and
                      operations, exercise good faith in taking appropriate action to correct the
                      misconduct and prevent its recurrence.




                                                    10
Case 4:20-cv-00280-JFH-FHM Document 2 Filed in USDC ND/OK on 06/11/20 Page 11 of 35




                                    SUBSTANTIVE ALLEGATIONS

           41.     Spirit was formed in 2005 when Onex Corporation, a private equity investment

    firm, acquired the Wichita Division of Boeing, including its Tulsa and McAlester, Oklahoma fa-

    cilities, in a transaction valued at $1.2 billion. Subsequently, Spirit held its initial public offering

    in November 2006, selling 55.1 million shares at $26.00, raising $1.43 billion.

           42.     Spirit is one of the largest independent non-OEM commercial aerostructures de-

   signers and manufacturers in the world. The Company designs, engineers, and manufactures large,

   complex, and highly engineered commercial aerostructures such as fuselages, struts/pylons, wing

   structures, and flight control surfaces.

           43.     Beginning in the fourth quarter of 2016, Spirit has traditionally issued a quarterly

   dividend on shares of its outstanding common stock. The dividend was originally $0.10 per share,

   but increased to $0.12 per share for the second quarter of 2018, and continued at that amount

   throughout 2019.

           44.     Boeing is the Company’s largest and most important customer, accounting for ap-

   proximately 80 percent of Spirit’s revenues in 2018 and 2019. The majority of these revenues are

   dependent on Boeing’s 737 MAX airliners, which alone represent over 50 percent of Spirit’s rev-

   enues. In addition, Spirit is responsible for 70 percent of the Boeing 737 MAX production, includ-

   ing the fuselage and wing components. As a result, continued productions of the 737 MAX planes

   are integral to the Company’s financial survival.

           45.     On March 10, 2019 a 737 MAX plane operating Ethiopian Airlines Flight 302

   crashed, prompting all 737 MAX planes to be grounded globally. A 737 MAX plane had previ-

   ously crashed while operating Lion Air Flight 610 on October 29, 2018.




                                                      11
Case 4:20-cv-00280-JFH-FHM Document 2 Filed in USDC ND/OK on 06/11/20 Page 12 of 35




           46.    Following the grounding of the 737 MAX planes, Spirit’s monthly 737 MAX pro-

   duction rates had been in flux, but appeared to have stabilized. At the outset of 2019, the Company

   had expected a production rate of 57 737 MAX planes per month. On April 5, 2019, Boeing an-

   nounced that it would make a temporary adjustment in the production rate of the 737 MAX aircraft

   from 52 to 42 aircraft per month. Subsequent to Boeing’s announcement, and pursuant to a Mem-

   orandum of Agreement executed with Boeing (the “MOA”), Spirit announced that it would main-

   tain a 737 delivery rate of 52 shipsets per month in an effort to minimize supply chain disruptions.

     Materially False and Misleading Statements Regarding the Accuracy of Spirit’s
        Financial Reporting and the Company Identifies a Material Weakness


           47.    On October 31, 2019, Spirit reported its financial results for the third quarter of

   2019. The press release stated that the Company was “continu[ing] to produce at a rate of 52 air-

   craft per month in accordance with its agreement with Boeing.” Defendant Gentile attributed

   Spirit’s “solid results” as being “driven by improved operational performance and the cost mitiga-

   tion actions we implemented last quarter to lessen the financial impact of remaining at a rate of 52

   aircraft per month on the 737.” Defendant Gentile was later quoted stating that Defendants “com-

   municate with Boeing regularly” and “coordinate [their] production rates . . . based on the timing

   of the 737 MAX returning to service.” Finally, Defendant Gentile was also quoted stating that he

   was “confident” on the “long-term outlook for the 737 MAX.”

           48.    That same day the Company held an earnings call with analysts and investors to

   discuss Spirit’s third quarter financial results. During the call Defendant Gentile gave guidance

   and insight into the Company’s visibility concerning 737 MAX production rates, stating in relevant

   part:

           We are continuing to produce at a rate of 52 aircraft per month as we agreed with
           Boeing and currently have about 65 shipsets in storage at our facilities. We



                                                   12
Case 4:20-cv-00280-JFH-FHM Document 2 Filed in USDC ND/OK on 06/11/20 Page 13 of 35




           communicate with Boeing regularly and we’ll coordinate our production rates with
           them, based on the timing of the MAX returning to service.

                                          ***

           Our current expectations are that we will continue to produce at rate 52 in order to
           burn off the excess stored inventory after Boeing eventually transitions to rate 57.
           Given current production and storage levels, our expectation is that we will not
           produce at a rate higher than 52 through 2020, 2021 and possibly into 2022.

           49.     In addition, Defendant Gentile stated that Spirit’s cost impact initiatives in regards

   to the 737 MAX grounding had begun to show “the benefits of a stable production rate,” stating

   in pertinent part:

           Operationally following the MAX grounding, we’ve taken actions on cost control
           and working capital to mitigate the impact and have made good progress. We made
           solid progress on our cost mitigation targets this quarter and even as we made
           investments in improved quality and efficiency, we are starting to see some of the
           benefits of a stable production rate in our factories. Our focus for the remainder of
           the year will be to sustain progression towards optimizing our factories to deliver
           on our margin targets next year.

           50.     Also, during the October 31, 2019 call, Garcia touted the $12 million dividend paid

   to shareholders that quarter, representing $0.12 per share. In his comments, Defendant Garcia at-

   tributed this to Spirit’s “commitment to a disciplined and balanced approach to capital deploy-

   ment,” which “remain[ed] unchanged.”

           51.     In the question and answer portion of the October 31, 2019 call, Defendant Gentile

   was directly questioned as to what would happen to production rates should the 737 MAX be

   grounded for longer than currently expected, specifically referencing “excess inventory.” In re-

   sponse, Defendant Gentile answered that the Company had high visibility into 737 Max production

   needs and supply chain, and an open and ongoing dialogue with Boeing. Defendant Gentile also

   stated that Spirit would remain at a production rate of 52 737 MAX planes for “an extended period

   of time,” stating in pertinent part:

           We have. We’ve run scenarios at all different levels of production. And it really
           depends on when the MAX goes back into service and how Boeing decides to
           manage its production schedule.


                                                    13
Case 4:20-cv-00280-JFH-FHM Document 2 Filed in USDC ND/OK on 06/11/20 Page 14 of 35




          Obviously, we’re producing at a higher rate than Boeing right now. And so we’re
          storing those additional fuselages in a buffer and they’re there anywhere from say
          15 to 25 days before we ship them to Renton, which is near Seattle.

          And so we’ve run those different scenarios. If Boeing goes down more, we would
          sit down and talk with them about what’s the appropriate production level for us.
          That’s why we didn’t give guidance for the rest of this year. We still don’t know
          when the MAX is going to go back into service. And we’ll work closely with
          Boeing to determine what the right production level is.

          Now, what I would say though is that this period of time where we’re at 52 gives
          us a chance to achieve some stability that we haven’t had for a while. So, going
          back to 2016, we were shifting from the NG to the MAX. We were hiring lots of
          new people. We were going up 10% a year in terms of our rate from 42 to 47 then
          52 then getting ready for 57. So, as you can imagine a lot of disruption a lot of extra
          costs as we were going through those learning curves.

          Now, we’re going to be at 52 for an extended period of time which will allow us to
          get more stable and allow our supply chain to get healthy. And that will mean not
          only more stability, but also opportunities to improve quality, which is so important
          now in the industry -- probably more important than it’s ever been.

          52.     Also, on October 31, 2019, Spirit filed a Form 10-Q with the SEC, which provided

   its financial results and position for the fiscal quarter ended September 26, 2019 (the “3Q 2019

   10- Q”).

          53.     The 3Q 2019 10-Q contained signed certifications by Defendants Gentile and Gar-

   cia pursuant to the Sarbanes-Oxley Act of 2002, which attested to the accuracy Spirit’s financial

   reporting, the disclosure of any material changes to the Company’s internal control over financial

   reporting, and the disclosure of all fraud. The 3Q 2019 10-Q stated that the Company’s internal

   controls over financial reporting were effective, stating the following:

          Our President and Chief Executive Officer and Senior Vice President and Chief
          Financial Officer have evaluated the effectiveness of our disclosure controls and
          procedures as of September 26, 2019 and have concluded that these disclosure
          controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) of the
          Securities Exchange Act of 1934) are effective to provide reasonable assurance that
          information required to be disclosed by us in the reports that we file or submit under
          the Securities Exchange Act of 1934, as amended, is recorded, processed,
          summarized and reported within the time period specified in the SEC rules and
          forms. These disclosure controls and procedures include, without limitation,
          controls and procedures designed to provide reasonable assurance that information
          required to be disclosed by us in the reports we file or submit is accumulated and


                                                    14
Case 4:20-cv-00280-JFH-FHM Document 2 Filed in USDC ND/OK on 06/11/20 Page 15 of 35




           communicated to management of the Company, including our principal executive
           and principal financial officers, as appropriate to allow timely decisions regarding
           required disclosure.

           54.     The statements referenced above were materially false and/or misleading state-

   ments because they misrepresented and failed to disclose the following adverse facts pertaining to

   the Company’s business, operations, and prospects, which were known to Defendants or recklessly

   disregarded by them. Specifically, Defendants made false and/or misleading statements and/or

   failed to disclose that: (i) Boeing was sitting on numerous unsold 737 MAX airplanes, and was

   therefore reasonably likely to suspend production; (ii) a production halt on the 737 MAX planes

   would have a significant negative impact on the Company’s future financial results; (iii) the Com-

   pany lacked effective internal controls over financial reporting; (iv) the Company did not comply

   with its established accounting principles related to potential contingent liabilities; and (v) as a

   result, Defendants’ statements and SEC filings about Spirit’s business, operations and prospects

   were materially false and misleading and/or lacked a reasonable basis at all relevant times.

                                   The Truth Begins to Emerge

           55.     On December 16, 2019, Boeing announced that it was suspending all production of

   737 MAX planes in 2020. Of the reasons given, Boeing stated that because it had continued pro-

   duction of the 737 MAX planes “[t]hroughout the grounding,” that it had “approximately [737

   MAX] 400 airplanes in storage,” and had halted production to maintain “supply chain health.” The

   press release stated, in pertinent part:

           Throughout the grounding of the 737 MAX, Boeing has continued to build new
           airplanes and there are now approximately 400 airplanes in storage. We have
           previously stated that we would continually evaluate our production plans should
           the MAX grounding continue longer than we expected. As a result of this ongoing
           evaluation, we have decided to prioritize the delivery of stored aircraft and
           temporarily suspend production on the 737 program beginning next month.

           We believe this decision is least disruptive to maintaining long-term production
           system and supply chain health. This decision is driven by a number of factors,


                                                   15
Case 4:20-cv-00280-JFH-FHM Document 2 Filed in USDC ND/OK on 06/11/20 Page 16 of 35




           including the extension of certification into 2020, the uncertainty about the timing
           and conditions of return to service and global training approvals, and the
           importance of ensuring that we can prioritize the delivery of stored aircraft. We will
           continue to assess our progress towards return to service milestones and make
           determinations about resuming production and deliveries accordingly.

           56.    The impact of a 737 MAX production halt, which historically accounted for 50

   percent of Spirit’s revenues, was directly contrary to Defendants’ recent positive assurances re-

   garding 737 MAX production levels. This production halt, therefore, would have a substantial

   negative impact on Spirit’s financial outlook for 2020. On this news, the price of Spirit stock de-

   clined $3.10, or nearly 4 percent on the following two trading days, closing at $75.78 on December

   18, 2019.

           57.    On January 10, 2020, Spirit issued a press release announcing that due to Boeing’s

   decision to suspend production of the 737 MAX planes, that it had terminated “approximately

   2,800 employees at its Wichita, Kansas facility.” The press release additionally stated that due to

   Spirit’s excess inventory and Boeing’s hundreds of planes in storage, that once 737 MAX produc-

   tion resumed “levels [would] be lower than previously expected.” The press release stated, in per-

   tinent part:

           Spirit AeroSystems [NYSE: SPR] today issued a notice under the Worker Adjust-
           ment and Retraining Notification Act of layoffs affecting approximately 2,800 em-
           ployees at its Wichita, Kansas facility. Spirit is taking this action because of the 737
           MAX production suspension and ongoing uncertainty regarding the timing of when
           production will resume and the level of production when it does resume. This de-
           cision allows Spirit to begin aligning its cost structure to the production suspension
           and, after such suspension, what Spirit expects will be production levels lower than
           Spirit’s levels in 2019.

           Spirit is a significant supplier on the 737 MAX program, with its workshare ac-
           counting for 70 percent of the airplane’s structure. This includes the entire fuselage,
           thrust reversers, engine pylons and wing components. In addition, the MAX repre-
           sents more than 50 percent of Spirit’s annual revenue.

           Spirit has not received notice from its customer, Boeing, on how long the produc-
           tion suspension will last or what the production rate will be in the future. Spirit
           believes that, when production resumes, the levels will be lower than previously


                                                     16
Case 4:20-cv-00280-JFH-FHM Document 2 Filed in USDC ND/OK on 06/11/20 Page 17 of 35




           expected due, in part, to the customer’s need to consume over 100 MAX shipsets
           currently in storage at Spirit’s facilities. In addition, Boeing has several hundred
           MAX airplanes built but not yet delivered to its customers.

           58.     On this news, the price of Spirit stock declined $3.09, or over 4 percent, to close

   at $69.70 on January 10, 2020. As the market continued to digest the disappointing news, Spirit

   shares declined an additional $1.94 on the following trading day, closing at $67.76 on January 13,

   2020. This two day trading decline totaled $5.03, or 5 percent.

           59.     To make matters worse, on January 30, 2020, the Company issued a press release

   announcing that Spirit had determined that it did not comply with its accounting procedures for

   potential contingent liabilities and that Defendants Garcia and Gilson had abruptly resigned. The

   press release stated, in relevant part:

           Spirit AeroSystems [NYSE: SPR] today announced the appointment of Mark
           Suchinski as Senior Vice President and Chief Financial Officer and Damon Ward
           as Interim Controller and Principal Accounting Officer, effective January 29, 2020.
           These appointments follow the resignations of Jose Garcia, Senior Vice President
           and Chief Financial Officer, and John Gilson, Vice President, Controller and
           Principal Accounting Officer.

           “We are pleased to have Mark stepping into the CFO role,” said Spirit AeroSystems
           President and CEO Tom Gentile. “Mark is a long-tenured and respected leader at
           Spirit, particularly within the finance team where he held a variety of key roles from
           2006 to 2018, including serving as Controller and Principal Accounting Officer
           from 2014 to 2018. He brings a comprehensive understanding of our business and
           has strong relationships with both internal and external stakeholders. Mark is
           supported by Spirit’s talented finance organization and is committed to our future
           success.”

           In December 2019, Spirit received information through its established compliance
           processes that led Spirit to commence a review of its accounting process
           compliance. As a result of the review, which is ongoing, Spirit determined that it
           did not comply with its established accounting processes related to certain potential
           contingent liabilities that were received by Spirit after the end of third quarter 2019.
           As of today, Spirit believes this non-compliance will not result in a restatement of
           Spirit’s financial statements for the third quarter ended September 26, 2019 or
           materially impact the financial statements for the fiscal year ended December 31,
           2019. However, the review is ongoing and no final conclusion has been made. In
           light of these findings, Messrs. Garcia and Gilson tendered their resignations. Spirit
           has communicated about this matter with the Securities and Exchange Commission
           and anticipates fully cooperating with any inquiries the Commission may have.

           Spirit is taking steps to strengthen procedures relating to contingent liabilities of
           this type to ensure they are processed correctly in the future. Spirit expects to file


                                                     17
Case 4:20-cv-00280-JFH-FHM Document 2 Filed in USDC ND/OK on 06/11/20 Page 18 of 35




           its Form 10-K for the 2019 fiscal year by the Securities and Exchange
           Commission’s deadline.

           60.     On this news, the Company’s shares fell $2.56 per share or approximately 4 percent

   to close at $65.08 per share on January 30, 2020.

           61.     In light of Boeing’s decision to halt production on 737 MAX planes, Spirit an-

   nounced on February 7, 2020, that it was declaring a dividend of $0.01, 92 percent down from the

   dividend of $0.12 issued in the past seven quarters. The Company stated that the cut was necessary

   “to preserve liquidity until production rates are at higher levels.”

           62.     On February 28, 2020, Defendants caused the Company to issue a press release

   reporting its fourth quarter and full year 2019 financial results. In the press release, Spirit stated

   that the “grounding of Boeing’s 737 Max program was a significant issue” for the Company, “par-

   ticularly after Boeing suspended production.” As a result, Spirit stated that it had been forced to

   take substantial measures to “preserve liquidity.” These measures included terminating over 3,000

   employees, negotiating for an amendment to its credit facility providing for covenant relief into

   2021, and securing a $375 million short-term delayed draw term loan facility. The press release

   also stated that “[g]iven the continued uncertainty surrounding the timing of return to service of

   the 737 MAX, Spirit will not be providing guidance at this time.”

           63.     Finally, the Company gave further insight into its previous announcement that it

   may have failed to account for certain potential contingent liabilities. In the earnings release, Spirit

   announced that it had identified a material weakness in its internal controls over financial report-

   ing, and as a result thereof, the Company “should have recorded an incremental contingent liability

   for the third quarter of 2019 of less than $8 million.”

           64.     Also, on February 28, 2020, Spirit held an earnings call with analysts and investors

   to discuss Spirit’s 2019 financial results. On the call Defendant Gentile revealed that 2020 737



                                                     18
Case 4:20-cv-00280-JFH-FHM Document 2 Filed in USDC ND/OK on 06/11/20 Page 19 of 35




   MAX production rates would be over 66 percent lower than in 2019, and would not normalize for

   the next several years, stating in pertinent part:

           On January 30, we reached an agreement with Boeing regarding production and
           deliveries for 2020. We will produce and deliver 216 shipsets in 2020 compared to
           606 shipsets in 2019. We will restart production slowly in the coming months,
           ramping up deliveries through the year to deliver about 70% in the back half of
           2020. We do not expect to return to 52 shipsets per month until late 2022. Of course,
           this agreement is based on several assumptions, including the timing of the 737
           MAX return to service and Boeing's expected production rate.

           65.     As a result, Defendant Gentile stated that cash flow will be “challenging . . . for the

   first half of 2020,” stating in pertinent part:

           Given the 737 program is our largest contributor of cash and it represents half our
           revenue, the production halt and slow subsequent production ramp will be
           challenging in terms of cash flow for the first half of 2020.

           66.     Additionally on the call, Mark Suchinski, the Company’s newly-appointed CFO,

   stated that “2020 will be a difficult year,” for Spirit, and that the Company will be forced to incur

   “excess costs resulting from the 737 MAX production suspension and subsequent production re-

   covery schedule,” stating in pertinent part:

           Looking ahead to the 2020 financial reports, it's important to note that per GAAP,
           we will be recognizing excess costs resulting from the 737 MAX production
           suspension and subsequent production recovery schedule separate from normal
           production contract costs.
                                                             ***

           As a result, these excess costs associated with the production suspension as well as
           the subsequent low rate production will be reflected as period results beginning in
           the first quarter of 2020 and will continue until the production resources are utilized
           at normal capacity.

                                                             ***

           2020 will be a difficult year, especially in terms of cash. And I can assure you that
           we will be diligently managing our liquidity and adjusting our cost structure to align
           to the lower levels of production. Currently, we're projecting negative overall free
           cash flow for 2020 with the majority of cash burn during the first half of the year.




                                                        19
Case 4:20-cv-00280-JFH-FHM Document 2 Filed in USDC ND/OK on 06/11/20 Page 20 of 35




          67.     On this news, the price of Spirit stock declined $6.19 per share, or 10 percent on

   February 28, 2020, closing at a price of $52.84 per share.

   The Board Failed to Ensure the Company Had Adequate Internal Controls Over Financial
                                        Reporting

          68.     The Charters for Spirit’s Board and Audit Committee place the monitoring and es-

   tablishment of adequate internal controls firmly within the purview of the Board. Defendants

   caused the Company to admit that Spirit’s accounting errors were caused by its inadequate and

   deficient control environment. Key controls necessary to ensure that the Company’s financial

   reporting and that the financial information provided was not misstated were not established.

          69.     Here, the Board failed to establish effective internal control over its financial re-

   porting. Spirit’s SEC filings note the importance of internal control over financial reporting stat-

   ing:

          A company’s internal control over financial reporting is a process designed to pro-
          vide reasonable assurance regarding the reliability of financial reporting and the
          preparation of financial statements for external purposes in accordance with GAAP.
          A company’s internal control over financial reporting includes those policies and
          procedures that (1) pertain to the maintenance of records that, in reasonable detail,
          accurately and fairly reflect the transactions and dispositions of the assets of the
          company; (2) provide reasonable assurance that transactions are recorded as neces-
          sary to permit preparation of financial statements in accordance with generally ac-
          cepted accounting principles, and that receipts and expenditures of the company are
          being made only in accordance with authorizations of management and directors of
          the company; and (3) provide reasonable assurance regarding prevention or timely
          detection of unauthorized acquisition, use, or disposition of the company’s assets
          that could have a material effect on the financial statements.

          70.     The Company states that it has taken remediation efforts regarding its internal con-

   trol over financial reporting and its disclosure controls and procedures, including: (i) management

   changes, (ii) enhanced training, and , and (iii) validation regarding the application of existing pol-

   icies and procedures, including direct and timely confirmation and consideration of outstanding




                                                    20
Case 4:20-cv-00280-JFH-FHM Document 2 Filed in USDC ND/OK on 06/11/20 Page 21 of 35




   claims by key customers. However, Defendants need to be held accountable to ensure these gov-

   ernance changes and others are firmly implemented and consistently maintained to prevent a re-

   currence of accounting errors.

          The Compensation Committee Approved Undeserved Severance Payments to
                                   Garcia and Gilson

          71.     A void of leadership was created at the Company when it announced that Garcia

   and Gilson abruptly resigned. Garcia was employed with the Company just over a year.

          72.     Instead of immediately terminating these executives with cause, the Board allowed

   Garcia and Gilson to voluntarily resign and collect hefty severance packages and accrued benefits.

          73.     On January 29, 2020, Garcia resigned. A few days later, on January 31, 2020, the

   Company and Garcia entered into a Resignation Agreement and General Release (the “Garcia

   Agreement”). Under the terms of the Garcia Agreement, and in consideration of Garcia’s future

   cooperation, release of claims, and compliance with certain obligations, including confidentiality,

   non-competition, non-solicitation, and non-disparagement covenants, Garcia will receive separa-

   tion payments including the following:

      •   a sum of $615,000, which is equal to one year of Garcia’s annual base salary applicable
          on the date of his resignation;
      •   a payment of Garcia’s expected ACI award for 2019;
      •   a lump sum of $20,000 for COBRA coverage over a 12-month period;
      •   full vesting with respect to 10,861 shares underlying the Initial Sign-On RS, 5,880 shares
          of the One-Time RS, and 66 2/3%, or 5,344 shares, of the 2019 RS;
      •   a sum of $500,000 in lieu of the Subsequent Sign-On Award;
      •   a sum of $409,590 in lieu of receiving any portion of the annual 2020 long-term incentives;
      •   reimbursement of reasonable and documented career transition services through July 31,
          2020; and
      •   continued vesting (upon the contractual vesting date) with respect to 66 2/3%, or 3,131
          shares (based on target performance), of the 2019 PB-TSR and PB-FCF, subject to the
          Company’s certification of the satisfaction of applicable performance criteria.




                                                   21
Case 4:20-cv-00280-JFH-FHM Document 2 Filed in USDC ND/OK on 06/11/20 Page 22 of 35




           74.      According to the Company’s SEC filings, Gilson will receive severance payments

   including the following:

           •     a sum of $295,000, which is equal to one year of Gilson’s annual base salary that was
                 in place on Gilson’s resignation date;
           •     a payment of Gilson’s expected award for 2019 pursuant to the Short-Term Incentive
                 Program under the 2014 Omnibus Plan, as amended, based on actual performance;
           •     a lump sum of $20,000 for COBRA coverage over a 12 month period;
           •     vesting with respect to 471 shares under a time-based restricted stock award granted to
                 Gilson in February 2018, and vesting with respect to 481 shares under a time-based
                 restricted stock award granted to Gilson in February 2019; and
           •     reimbursement of reasonable and documented career transition services through July
                 31, 2020.


           75.      The decision to allow Garcia and Gilson to collect a hefty severance package and

    accrued benefits is not a protected business judgment. These payments were undeserved and not

    aligned with the Company’s shareholders’ interests. Furthermore, the Board’s decision to allow

    their indemnification agreements remain in full force and effect, thereby obligating the Company

    to pay potentially millions of dollars to defend them in related litigation is not a protected business

    judgment in light of their wrongdoing.

                              DERIVATIVE AND DEMAND FUTILITY
                            ALLEGATIONS FOR THE BOARD OF SPIRIT

           76.      Plaintiff is a current owner of Spirit shares and was an owner of Spirit shares during

    the Relevant Period in which the Individual Defendants’ wrongful course of conduct alleged

    herein occurred.

           77.      Plaintiff brings this action derivatively to redress injuries suffered, and to be

    suffered, by Spirit as a direct result of the breaches of fiduciary duty by the Individual Defendants.

           78.      Defendants, who were members of Spirit’s Board at the time Plaintiff filed his

    Complaint include: Johnson, Chadwell, Esteves, Fulchino, Gentile, Gephardt, Kadish, Plueger,

    Wright and Cambone. These Defendants failed to fulfill their fiduciary duties by actively



                                                     22
Case 4:20-cv-00280-JFH-FHM Document 2 Filed in USDC ND/OK on 06/11/20 Page 23 of 35




    participating or acquiescing in the wrongdoing alleged herein and failed to implement adequate

    controls and procedures necessary to reasonably assure that the Company’s financial reporting

    was accurate. Such failures could not have been an exercise of good faith business judgment.

          79.     Plaintiff has not made any demand upon Spirit to bring an action on behalf of the

    Company asserting claims herein to recover damages for the injuries suffered by Spirit, since such

    demand would be a futile, wasteful and useless act, and is therefore excused, for the reasons stated

    herein.

          80.     Demand is excused because the unlawful acts and practices alleged herein cannot

    be defended by the Individual Defendants and are not subject to the protection of any independent

    business judgment since it would undoubtedly be in the Company’s benefit to recover the damages

    caused by the Individual Defendants’ wrongdoings and to assert these derivative claims.

          81.     Demand is excused because the wrongs alleged herein constitute violations of

    fiduciary duties owed by the Individual Defendants. The Individual Defendants are subject to

    liability for breaching their fiduciary duties to the Company by, among other things, causing Spirit

    to pursue an improper course of conduct in its business practices, as discussed above.

      The Company Admits in its SEC Filings that Defendant Gentile Lacks Independence

          82.     Defendant Gentile serves as the Company’s CEO, pursuant to which he has re-

    ceived and continues to receive substantial monetary compensation and other benefits. Because

    of Gentile’s employment with the Company he is not considered an independent director. Spirit

    has disclosed and admitted in its SEC filings that Gentile is not considered an independent direc-

    tor. Thus, Defendant Gentile is incapable of impartially considering a demand to commence and

    vigorously prosecute this action.




                                                    23
Case 4:20-cv-00280-JFH-FHM Document 2 Filed in USDC ND/OK on 06/11/20 Page 24 of 35




      The Company Admits in its SEC Filing that Defendant Gephardt Lacks Independence

           83.     Defendant Gephardt serves as the president and CEO of the Gephardt Group, a

    consulting firm that provides services to the Company in connection with labor matters. Gephardt

    holds a 40% equity interest in the Gephardt Group and Gephardt’s son is employed with the

    Gephardt Group as its Chief Operating Office and also holds a 10% equity interest in the Gephardt

    Group. The Company’s transactions with the Gephardt Group in 2019 totaled $297,513. Thus,

    Defendant Gentile is incapable of impartially considering a demand to commence and vigorously

    prosecute this action.

                        Likelihood of Substantial Liability of the Entire Board

           84.     Demand is additionally excused because the Individual Defendants face a substan-

    tial likelihood of liability in this action as a result of their acts alleged herein. According to the

    Company’s SEC filings, the Company is governed by its Board and the Board is the ultimate

    decision-making body of the Company. The Board is responsible for overseeing the Company’s

    strategy and performance, and protecting stockholder interests and value. Further, the Board is

    responsible for selecting and overseeing the Company’s executive officers, who set and execute

    the Company’s business strategy and handle the Company’s day-to-day operations. The Board

    had a responsibility and obligation to assure that all press releases and filings of SEC reports were

    truthful and not materially misleading and that proper controls and other oversight procedures

    were in place that would have detected and prevented the false and misleading statements put out

    by the Company to the public but failed to do so.

           85.     Here, the Company’s revenues are substantially dependent on Boeing and it is the

   Company’s largest and most important customer, accounting for approximately 80 percent of

   Spirit’s revenues in 2018 and 2019. The majority of these revenues are dependent on Boeing’s




                                                     24
Case 4:20-cv-00280-JFH-FHM Document 2 Filed in USDC ND/OK on 06/11/20 Page 25 of 35




   737 MAX airliners, which alone represent over 50 percent of Spirit’s revenues. Furthermore, Spirit

   is responsible for 70 percent of the Boeing 737 MAX production, including the fuselage and wing

   components. Notably, the Company’s SEC filings stated that the loss of Boeing as a customer

   would have a material adverse effect on the Company.

          86.     As a result, continued productions of the 737 MAX planes are integral to the Com-

   pany’s financial survival. Thus, the Company’s officers and directors would clearly be well aware

   of all developments with respect to Boeing’s 737 MAX and the effect on the Company’s financial

   reporting.   Specific details of Boeing, the Company’s most important customer that ultimately

   determined the future viability and profitability of the entire Company would undoubtedly have

   been shared at the Company’s Board meetings and discussed at length. Indeed, when the infor-

   mation at issue pertains to a company’s core business or service, as it does here, knowledge of that

   information may be imputed to the entire board through inference as a matter of law. Thus, each

   of Spirit’s Board members are charged with having knowledge that Boeing was sitting on numer-

   ous unsold 737 MAX airplanes, and was therefore reasonably likely to suspend production in 2020

   and that a production halt on the 737 MAX planes would have a significant negative impact on the

   Company’s future financial results.

          87.     Furthermore, because of Defendants’ advisory, executive, managerial, and direc-

    torial positions with Spirit, each of the Defendants had knowledge of material non-public infor-

    mation regarding the Company and was directly involved in the operations of the Company at the

    highest levels. The Board has full and complete access to members of the Company’s manage-

    ment. Thus, the Board had ample opportunity to be fully informed about the Company and know

    the Company’s true financial condition and the full extent of the Company’s misrepresentations.




                                                   25
Case 4:20-cv-00280-JFH-FHM Document 2 Filed in USDC ND/OK on 06/11/20 Page 26 of 35




           88.      In addition, the Individual Defendants face a substantial likelihood of personal

    liability and have caused Spirit to face a substantial likelihood of liability from securities class

    action cases filed against Spirit, which allege that the Company and its senior executives issued

    false and misleading statements and made material omissions.

           89.      In addition, demand is also excused because the Individual Defendants engaged in

    or ratified the wrongdoing alleged herein as these Defendants reviewed, prepared, or had access

    to the materially false and misleading SEC filings described herein. All of the pertinent

    information regarding Spirit’s operations, business, and prospects was provided to the Individual

    Defendants and it was the duty of these Defendants to properly evaluate this information and

    provide thorough guidance and governance to the Company. Furthermore, the Board had a

    responsibility and obligation to assure that all press releases and filings of SEC reports were

    truthful and not materially misleading and that proper controls and other oversight procedures

    were in place that would have detected and prevented the false and misleading statements put out

    by the Company to the public that are described herein but failed to do so. As such, these

    Defendants cannot be expected to prosecute claims against themselves and/or persons or entities

    with whom they have extensive inter-related business and professional and personal

    entanglements, including the Individual Defendants, if Plaintiff demanded that they do so. The

    Individual Defendants, because of these relationships (as further described below), have

    developed debilitating conflicts of interest that prevent them from taking the necessary and proper

    action on behalf of Spirit.

                 Likelihood of Substantial Liability of the Audit Committee Defendants

           90.      The Audit Committee Defendants—Defendants Esteves, Cambone, Plueger and

    Wright—as members of the Audit Committee, were responsible for reviewing the Company’s




                                                    26
Case 4:20-cv-00280-JFH-FHM Document 2 Filed in USDC ND/OK on 06/11/20 Page 27 of 35




    financial accounting, internal controls and were directly responsible for overseeing and

    participating in Spirit’s financial reporting process

           91.     According to the Company’s SEC filings, the Audit Committee members are

    responsible for overseeing: i) the quality and integrity of the Company’s financial reporting; ii)

    the Company’s compliance with legal and regulatory requirements; and iii) financial-related risk

    exposures, and related policies and processes to mitigate such risks. The Audit Committee

    members are also responsible for: i) reviewing and discussing with management and the

    independent auditors the Company’s earnings releases and quarterly and annual reports on Forms

    10-Q and 10-K; and ii) considering the effectiveness of the Company’s internal controls over

    financial reporting and participate in the resolution of any internal control issues.

           92.     The Audit Committee Defendants breached their fiduciary duties by failing to

    perform their designated duties and responsibilities as set forth in the Audit Committee Charter

    by causing and allowing the Company to issue false and misleading statements; failing to identify,

    detect, and prevent material misstatements in the Company’s SEC filings regarding the

    Company’s internal controls; and failing to put in place or maintain proper and effective internal

    controls over financial reporting; and failing to comply with its established accounting principles

    related to potential contingent liabilities.

           93.     As Audit Committee members, these directors are held to higher standards of ex-

    pertise and are required to have, inter alia: i) an understanding of financial statements, including

    a company’s balance sheet, income statement and cash flow statement, and ii) sufficient financial

    experience and ability to enable them to discharge their obligations as Audit Committee members.

    These Defendants clearly failed in their Audit Committee duties.




                                                     27
Case 4:20-cv-00280-JFH-FHM Document 2 Filed in USDC ND/OK on 06/11/20 Page 28 of 35




            94.     Furthermore, the Audit Committee plays an important part in a board of director’s

    oversight. The members of the audit committee are charged with superior knowledge, and they

    are presumed to be knowledgeable about the basis of the financial information a company releases

    to the public. SEC Release No. 33-8220 states in relevant part:

            Accurate and reliable financial reporting lies at the heart of our disclosure-based
            system for securities regulation, and is critical to the integrity of the U.S. securities
            markets. Investors need accurate and reliable financial information to make
            informed investment decisions. Investor confidence in the reliability of corporate
            financial information is fundamental to the liquidity and vibrancy of our markets.

            Effective oversight of the financial reporting process is fundamental to preserving
            the integrity of our markets. The board of directors, elected by and accountable to
            shareholders, is the focal point of the corporate governance system. The audit
            committee, composed of members of the board of directors, plays a critical role in
            providing oversight over and serving as a check and balance on a company’s
            financial reporting system. The audit committee provides independent review and
            oversight of a company’s financial reporting processes, internal controls and
            independent auditors. It provides a forum separate from management in which
            auditors and other interested parties can candidly discuss concerns. By effectively
            carrying out its functions and responsibilities, the audit committee helps to ensure
            that management properly develops and adheres to a sound system of internal
            controls, that procedures are in place to objectively assess management’s practices
            and internal controls, and that the outside auditors, through their own review,
            objectively assess the company’s financial reporting practices.

            95.     Furthermore, the Audit Committee members Esteves, Wright and Plueger have each

    been classified by the Board as an “Audit Committee Financial Expert”, as the term is defined in

    Item 407(d)(5) of Regulation S-K, as each possesses accounting and related financial management

    expertise. In light of this, Defendants Esteves, Wright and Plueger who are classified as audit

    committee financial experts face an even greater likelihood of substantial liability as the manipu-

    lations and misrepresentations took place under their expert eyes.

            96.     As a result of their breaches of the duties of care, good faith, and loyalty, the Audit

    Committee Defendants face a substantial likelihood of liability such that any demand upon them

    is futile.



                                                       28
Case 4:20-cv-00280-JFH-FHM Document 2 Filed in USDC ND/OK on 06/11/20 Page 29 of 35




                   Likelihood of Substantial Liability of the Risk Committee Defendants

            97.      The Risk Committee Defendants- Defendants Esteves, Kadish, Cambone, Plueger

    and Wright- were responsible for providing oversight of management’s guidelines, policies, and

    processes for assessing, monitoring, and mitigating the Company’s critical enterprise risks,

    including the major strategic, operating, financial, and compliance risks inherent in the

    Company’s business and core strategies; and overseeing management’s review and assessment of

    key risks that have the potential to significantly affect the Company’s ability to execute its

    strategy, and determine which risks should be included on the Board’s agenda for discussion.

            98.      As a result of their breaches of the duties of care, good faith, and loyalty, the Risk

    Committee Defendants face a substantial likelihood of liability such that any demand upon them

    is futile.

                   Likelihood of Substantial Liability of the Compensation Committee

            99.      The Compensation Committee Defendants—Defendants Johnson, Chadwell and

    Fulchino—as members of the Compensation Committee, are responsible for evaluating and

    approving executive compensation.

            100.     The Compensation Committee Defendants breached their fiduciary duties by

    failing to perform their designated duties and responsibilities as delineated in the Compensation

    Committee Charter by putting their personal interests before those of the Company—since the

    Individual Defendants short-term compensation, was determined at least in part, by the successful

    financial performance of the Company. This elevation of their personal pecuniary interests by the

    Compensation Committee Defendants violated their duty of loyalty to the Company by, among

    other things, failing to properly allocate the impact of risk among the Company’s executives and




                                                      29
Case 4:20-cv-00280-JFH-FHM Document 2 Filed in USDC ND/OK on 06/11/20 Page 30 of 35




    shareholders. As a result of their breaches of fiduciary duties, the Compensation Committee

    Defendants face a substantial likelihood of liability such that any demand upon them is futile.

          101.    Additionally, the Compensation Committee approved generous undeserved

    severance payments to Garcia and Gilson as detailed herein.

         Likelihood of Substantial Liability of the Corporate Governance and Nominating
                                       Committee Members

          102.    The members of the Corporate Governance and Nominating Committee members

    – Defendants Johnson, Chadwell, Fulchino and Kadish – were responsible in assisting the Board

    in its responsibilities relating to directorships and corporate governance principles.        The

    Nominating and Corporate Governance Committee’s responsibilities include developing,

    recommending and/or reviewing the Company’s corporate governance principles and keeping

    informed of developments with regard to corporate governance.

          103.    These members of the Corporate Governance and Nominating Committee

    Members failed to meet such responsibilities. As a result of failing to oversee and implement the

    company’s governance principles, demand upon these defendants is futile.

                           The Individual Defendants Lack Independence

          104.    Demand is also excused because the Individual Defendants as members of the

    Board, are incapable of independently and disinterestedly considering a demand to commence

    and vigorously prosecute a derivative action such as the instant action as a result of their

    participation or approval in the wrongs alleged herein, as well as the additional facts set forth

    below, which taken as a whole, unequivocally show that the Individual Defendants have conflicts

    of interest and lack sufficient independence to exercise business judgment.




                                                   30
Case 4:20-cv-00280-JFH-FHM Document 2 Filed in USDC ND/OK on 06/11/20 Page 31 of 35




           105.    The actions of the Board have impaired the Board’s ability to exercise its business

    judgment and has rendered it incapable of reaching an independent decision regarding the

    acceptance of Plaintiff’s demands herein.

           106.    Under the factual circumstances described herein, the Individual Defendants have

    put their personal interests over those of the Company and as such are more concerned with

    protecting themselves than they are concerned with prosecuting this action.

           107.    Spirit has been and will continue to be, subjected to lawsuits for the wrongdoing

    alleged herein, yet the Individual Defendants have not filed any lawsuits against themselves or

    others responsible for said wrongful conduct. Thus, the Individual Defendants are breaching their

    fiduciary duties to the Company and demand upon them is futile.

           108.    Plaintiff has not made any demand on shareholders of Spirit to institute this action

    since such demand would be a futile and useless act for the following reasons:

                   a. Spirit is a publicly traded company with thousands of shareholders of record;

                   b. Making demand on such a voluminous number of shareholders would be
                      impossible for Plaintiff, who has no means of collecting the names, addresses,
                      or phone numbers of Spirit shareholders; and

                   c. Making demand on all shareholders would force Plaintiff to incur excessive
                      expense and obstacles, assuming all shareholders could even be individually
                      identified with any degree of certainty.

           109.    The Company has been directly and substantially injured by reason of the

    Individual Defendants’ intentional breach and/or reckless disregard of their fiduciary duties to

    Spirit. Plaintiff, as a shareholder of the Company, seeks damages and other relief on behalf of

    Spirit, in an amount to be proven at trial.

                                          COUNT I
                             CLAIM FOR BREACH OF FIDUCIARY DUTY


           110.    Plaintiff incorporates by reference all the prior paragraphs as if fully set forth


                                                    31
Case 4:20-cv-00280-JFH-FHM Document 2 Filed in USDC ND/OK on 06/11/20 Page 32 of 35




    herein.

           111.    The Individual Defendants have violated the fiduciary duties of care, loyalty, can-

    dor and good faith owed under Delaware law.

           112.    The Individual Defendants breached their fiduciary duties of due care, good faith,

    candor and loyalty by, among others: failing to implement and monitor essential internal controls;

    causing the Company to issue statements and filings with the SEC that were false and/or mislead-

    ing; causing the Company to violate basic accounting principles; and, exposing the Company to

    liability for violation of federal securities laws.

           113.    As a direct and proximate result, the Individual Defendants have exposed Spirit to

    millions of dollars in potential civil liability, as well as significant legal fees and costs, for which

    they are liable to the Company. The Individual Defendants have also undermined the Company’s

    credibility and good name, jeopardizing its core business of providing services to clients and cus-

    tomers.

                                      COUNT II
                    AGAINST ALL DEFENDANTS FOR ABUSE OF CONTROL

           114.    Plaintiff incorporates by reference and realleges each and every allegation

    contained above, as though fully set forth herein.

           115.    Defendants’ misconduct alleged herein constituted an abuse of their ability to

    control and influence Spirit, for which they are legally responsible. In particular, Defendants

    abused their positions of authority by causing or allowing Spirit to misrepresent material facts

    regarding its financial position and business prospects.

           116.    As a direct and proximate result of Defendants’ abuse of control, Spirit has

    sustained significant damages.

           117.    As a result of the misconduct alleged herein, Defendants are liable to the Company.



                                                      32
Case 4:20-cv-00280-JFH-FHM Document 2 Filed in USDC ND/OK on 06/11/20 Page 33 of 35




              118.    Plaintiff, on behalf of Spirit, has no adequate remedy at law.

                                         COUNT III
                     AGAINST ALL DEFENDANTS FOR GROSS MISMANAGEMENT

              119.    Plaintiff incorporates by reference and realleges each and every allegation set forth

    above, as though fully set forth herein.

              120.    Defendants had a duty to Spirit and its shareholders to prudently supervise, manage

    and control the operations, business and internal financial accounting and disclosure controls of

    Spirit.

              121.    Defendants, by their actions and by engaging in the wrongdoing described herein,

    abandoned and abdicated their responsibilities and duties with regard to prudently managing the

    businesses of Spirit in a manner consistent with the duties imposed upon them by law. By

    committing the misconduct alleged herein, Defendants breached their duties of due care,

    diligence, and candor in the management and administration of Spirit’s affairs and in the use and

    preservation of Spirit’s assets.

              122.    During the course of the discharge of their duties, Defendants knew or recklessly

    disregarded the unreasonable risks and losses associated with their misconduct, yet Defendants

    caused Spirit to engage in the allegations complained of herein which they knew had an

    unreasonable risk of damage to Spirit, thus breaching their duties to the Company. As a result,

    Defendants grossly mismanaged Spirit.

                                           PRAYER FOR RELIEF

              WHEREFORE, Plaintiff demands judgment as follows:

              A.      Against all Defendants and in favor of the Company for the amount of damages

   sustained by the Company as a result of Defendants’ breaches of fiduciary duties;




                                                       33
Case 4:20-cv-00280-JFH-FHM Document 2 Filed in USDC ND/OK on 06/11/20 Page 34 of 35




          B.      Directing Spirit to take all necessary actions to reform and improve its corporate

   governance and internal procedures to comply with applicable laws and rules and to protect the

   Company and its shareholders from a repeat of the damaging events described herein;

          C.      Awarding to Spirit restitution from Defendants, and each of them, and ordering

   disgorgement of all profits, benefits and other compensation obtained by the Defendants;

          D.      Awarding to Plaintiff the costs and disbursements of the action, including

   reasonable attorneys’ fees, accountants’ and experts’ fees, costs and expenses; and

          E.      Granting such other and further relief as the Court deems just and proper.

                                            JURY DEMAND

          Plaintiff demands a jury trial.


   Dated: June 11, 2020                         Respectfully submitted,




                                                William B. Federman
                                                FEDERMAN & SHERWOOD
                                                10205 N. Pennsylvania Avenue
                                                Oklahoma City, OK 73120
                                                Telephone: (405) 235-1560
                                                Facsimile: (405) 239-2112
                                                wbf@federmanlaw.com

                                                Attorneys for Plaintiff




                                                   34
Case 4:20-cv-00280-JFH-FHM Document 2 Filed in USDC ND/OK on 06/11/20 Page 35 of 35




                                        VERIFICATION


          I, Richard Merritts, declare that I have reviewed the Complaint (“Complaint”) and

   I authorize its filing. I have reviewed the allegations made in the Complaint, and to those

   allegations of which I have personal knowledge, I believe those allegations to be true. As

   to those allegations of which I do not have personal knowledge, I rely on my counsel and

   their investigation and for that reason believe them to be true. I further declare that I am a

   current holder, and have been a holder, of Spirit Aerosystems Holdings, Inc., common

   stock during the relevant time period in which the wrongful conduct alleged and

   complained of in the Complaint was occurring.



   _____________________
     6 June 2020                                     _________________________________
   (Date)                                            (Signature of Investor)
